DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5131690, Mano.
	In regards to claim 13, in Figures 1-2 and paragraphs defining said figures, Mano discloses a fitting assembly installation comprising: a first engagement indicator member (26) adapted to engage a second engagement indicator member (28) for indicating a correct installation of the fitting assembly installation has been achieved by hand and without tools or gauges, the first engagement indicator member having a first body having a geometry adapted to be one of rotatably received or non-rotatably received by one of a fitting body or a threaded drive nut, the second engagement indicator member having a second body having a geometry adapted to be the other one of rotatably received or non-rotatably received by the other one of the fitting body or the drive nut.

	In regards to claims 16-19, Mano discloses the claimed invention except for 
an end of the engagement indicator member facing away from the fitting body or the drive nut has an engagement surface including at least two V-shaped protrusions, the at least two V-shaped protrusions are positioned 180 degrees apart, an angle between surfaces of a V-shaped protrusion of the at least two V-shaped protrusions defines a supplementary angle approximately 120 degrees. It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate an end of the engagement indicator member facing away from the fitting body or the drive nut engagement surface including at least two V-shaped protrusions, the at least two V-shaped protrusions being positioned 180 degrees apart, an angle between surfaces of a V-shaped protrusion of the at least two V-shaped protrusions defining a supplementary angle approximately 120 degrees, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano in view of US 2011/0277309, Bearer et al.
In regards to claim 14, Mano discloses the claimed invention except for a second ferrule. Bearer et al teach a second ferrule ([0034], lines 9-13). It would have obvious to one having ordinary skill in the art at the time of filing to provide a second ferrule, since duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regards to claim 1, Mano in view of Bearer et al disclose a fitting assembly comprising: a fitting body for receiving a tube having an outer diameter; a threaded drive nut comprising a drive surface and receivable over the outer diameter of the tube; a first ferrule receivable over the outer diameter of the tube, the first ferrule having a first driven end and a first driving end; a second ferrule receivable over the outer diameter of the tube, the second ferrule having a second driven end and a second driving end; wherein the drive nut surface engaging the first driven end of the first ferrule, the first 
In regards to claim 2, Mano in view of Bearer et al disclose the engagement indicator member is an annulus.
In regards to claim 3, Mano in view of Bearer et al disclose the engagement indicator member includes a retention feature.
In regards to claim 4, Mano in view of Bearer et al disclose the retention feature is an inwardly directed lip extending at least partially along an inner surface of the engagement indicator member.
In regards to claim 5, Mano in view of Bearer et al disclose the engagement indicator member includes indicia formed in an outer surface for indicating rotational movement.
In regards to claim 6, Mano in view of Bearer et al disclose an end of the engagement indicator member facing away from the fitting body or the drive nut has an engagement surface.
In regards to claim 7, Mano in view of Bearer et al disclose the engagement surface includes at least two V-shaped protrusions.

In regards to claim 9, Mano in view of Bearer et al disclose an angle between surfaces of a V-shaped protrusion of the at least two V-shaped protrusions defines a supplementary angle.
In regards to claim 10, Mano in view of Bearer et al disclose the supplementary angle is approximately 120 degrees.
In regards to claim 11, Mano in view of Bearer et al disclose the engagement indicator member and the one of the fitting body or the drive unit are one piece.
In regards to claim 12, Mano in view of Bearer et al disclose the engagement indicator member has a color corresponding to a material composition of the engagement indicator member.
In regards to claim 21, Mano in view of Bearer et al disclose a method of performing a correct installation of the fitting assembly without tools or gages, comprising: providing a first engagement indicator member rotatably received or non- rotatably received by one of a fitting body or a threaded drive nut; providing a second engagement indicator member being the other of rotatably received or non-rotatably received by the other one of the fitting body or the drive nut; directing a first ferrule over an outer diameter of a tube, the first ferrule having a first driven end and a first driving end; directing the tube inside the fitting body with the first engagement indicator member and the second engagement indicator member facing each other; and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679